EXHIBIT 10.3

 

EXECUTION COPY

 

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R §§ 200.80(B)4, AND 240.24B-2

 

AMENDMENT NUMBER THREE

TO THE

AMENDED AND RESTATED

LICENSE AND COLLABORATION AGREEMENT

 

This Amendment Number Three (the “Amendment”) to the Amended and Restated
License and Collaboration Agreement is entered into as of the 2nd day of August,
2013 (the “Effective Date”) by and among ALNYLAM PHARMACEUTICALS, INC., a
Delaware corporation, with its principal place of business at 300 Third Street,
Cambridge, Massachusetts 02142 (“Alnylam”), ISIS PHARMACEUTICALS, INC., a
Delaware corporation, with its principal place of business at 2855 Gazelle
Court, Carlsbad, California 92010 (“Isis”, and each of Alnylam and Isis, a
“Licensor” and together, the “Licensors”), and REGULUS THERAPEUTICS INC.
(formerly Regulus Therapeutics LLC), a Delaware corporation, with its principal
place of business at 3545 John Hopkins Court, San Diego, California 92121
(“Regulus”).

 

RECITALS

 

WHEREAS, Isis and Alnylam each granted a license to Regulus in accordance with
that certain License and Collaboration Agreement dated September 6, 2007 (the
“Original License Agreement”), which Original License Agreement was amended and
restated on January 1, 2009, and further amended on June 10, 2010 and
October 25, 2011 (the “Amended License Agreement”); and

 

WHEREAS, Isis, Alnylam, and Regulus now desire to further amend the Amended
License Agreement to, among other things, grant Regulus certain licenses and
rights to the GalNac Process Technology, to the extent it relates to
manufacturing; and to clarify Regulus’ rights and restrictions on rights to
transfer certain technology licensed to Regulus by Alnylam on the terms and
conditions as provided below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Isis, Alnylam and Regulus each agrees as follows:

 

1.                                      DEFINITIONS

 

Capitalized terms used herein and not defined elsewhere herein have the meanings
set forth in the Amended License Agreement.

 

2.                                      AMENDMENTS

 

2.1                               Section 2.2(a) of the Amended License
Agreement shall be deleted and replaced in its entirety by the following:

 

--------------------------------------------------------------------------------


 

“(a)                           Grants.  Subject to the terms and conditions of
this Agreement (including but not limited to Section 2.4), each Licensor hereby
grants to Regulus a worldwide, royalty-bearing, sublicenseable (in accordance
with Section 2.5) license in the Field, under such Licensor’s Licensed IP,

 

(i)                                     to Develop miRNA Compounds and miRNA
Therapeutics,

 

(ii)                                  to Manufacture miRNA Compounds and miRNA
Therapeutics, and

 

(iii)                               to Commercialize miRNA Therapeutics.

 

Subject to Section 2.4, the rights granted under clauses (i), (ii) and
(iii) will be (x) exclusive with respect to miRNA Compounds which are miRNA
Antagonists and miRNA Therapeutics containing such miRNA Compounds,
(y) non-exclusive with respect to miRNA Compounds which are Approved Precursor
Antagonists and miRNA Therapeutics containing such miRNA Compounds, and
(z) non-exclusive with respect to Alnylam’s Licensed IP that is GalNac
ProcessTechnology.”

 

2.2                               Section 2.3(b) is hereby amended in its
entirety as follows:

 

“(b)                           Regulus hereby grants to Isis a worldwide,
exclusive, royalty-free, perpetual and irrevocable license, with the right to
grant sublicenses, under the Regulus IP (except for Regulus IP (i) claiming the
exact composition, i.e. specific sequence combined with chemistry, of a miRNA
Mimic discovered by Regulus or (ii) that is an improvement to any GalNac Process
Technology) solely to the extent necessary or useful to research, discover,
develop, make, have made, use, sell, offer to sell and/or otherwise
commercialize (i) single-stranded oligonucleotides or analogs thereof that are
not miRNA Antagonists, Approved Precursor Antagonists, or Approved Mimics and
(ii) any product containing single-stranded oligonucleotides or analogs thereof
that are not miRNA Antagonists, Approved Precursor Antagonists, or Approved
Mimics (the “Isis Field”); provided that in no event shall the rights granted
above in any way restrict or otherwise prohibit Regulus from Researching,
Developing, Manufacturing and Commercializing miRNA Mimics covered by such
Regulus IP.”

 

2.3                               Section 2.5 is hereby amended by including the
following Section 2.5(d) and 2.5(e):

 

“(d)                           Notwithstanding anything to the contrary in this
Agreement, Regulus and its Affiliates may not transfer, sublicense, disclose or
otherwise convey details of, any Alnylam Conjugate Technology, GalNac Process
Technology, or Know-How or Patent Rights licensed to Regulus by Alnylam with
respect to the delivery of oligonucleotides, to any Third Party, except that
subject to Third Party Rights, Regulus and its Affiliates may:

 

2

--------------------------------------------------------------------------------


 

(i)                                     with the prior written consent of
Alnylam, grant a sublicense of Regulus’ rights to Alnylam Conjugate Technology
and/or GalNac Process Technology under Section 2.2(a)(ii), to Third Party
contract manufacturing organizations for the sole purpose of manufacturing a
particular miRNA Therapeutic (or component thereof) on behalf of Regulus or its
Affiliate;

 

(ii)                                  upon written notice to Alnylam, grant a
sublicense of Regulus’ rights licensed under Section 2.2(a) to Alnylam Conjugate
Technology, GalNac Process Technology, or Know-How or Patent Rights licensed to
Regulus by Alnylam with respect to the delivery of oligonucleotides, to a Third
Party with whom Regulus or its Affiliate has entered into a bona fide
Development and Commercialization collaboration with respect to a particular
Development Therapeutic; provided, that (x) such sublicense shall be limited to
such Development Therapeutic, and (y) Alnylam’s prior written consent shall be
required if such Third Party or Third Party’s Affiliate is in the business of
providing contract manufacturing services;

 

(iii)                               with the prior written consent of Alnylam,
grant a sublicense of Regulus’ rights under Section 2.2(a)(ii) to Alnylam
Conjugate Technology, GalNac Process Technology, or Know-How or Patent Rights
licensed to Regulus by Alnylam with respect to the delivery of oligonucleotides,
to a Third Party contract manufacturing organizations for the sole purpose of
manufacturing a particular Development Therapeutic that is an Approved Mimic (or
component of such Development Therapeutic) on behalf of Regulus or its
Affiliate; and

 

(iv)                              upon written notice to Alnylam, grant a
sublicense of Regulus’ rights to Alnylam Conjugate Technology, GalNac Process
Technology, or Know-How or Patent Rights licensed to Regulus by Alnylam with
respect to the delivery of oligonucleotides, to a Third Party with whom Regulus
or its Affiliate has entered into a bona fide Development and Commercialization
collaboration with respect to a particular Development Therapeutic that is an
Approved Mimic; provided, that (x) such sublicense shall be limited to such
Development Therapeutic, and (y) Alnylam’s prior written consent shall be
required if such Third Party or Third Party’s Affiliate is in the business of
providing contract manufacturing services.

 

Alnylam’s prior written consent shall be required for any further sublicenses by
a Sublicensee of Regulus or its Affiliates described in this Section 2.5(d) to
any Third Party in the business of providing contract manufacturing services. 
Alnylam’s prior written consent under clause (i) and (iii) of this
Section 2.5(d) may be withheld by Alnylam in its sole discretion, not to be
unreasonably withheld.

 

(e)                                  Regulus will and hereby does grant a
sublicense of Regulus’ rights to Alnylam Conjugate Technology and GalNac Process
Technology under Section 2.2(a) to Isis in connection with Isis’ exercise of its
rights as an Opt-In Party; provided, that such sublicense shall be limited to
the relevant Development Project’s Development Compounds.  The sublicensing
restrictions in Section 2.5(d) shall also apply to Isis as an

 

3

--------------------------------------------------------------------------------


 

Opt-In Party solely with respect to the sublicense by Isis of any GalNac Process
Technology.”

 

2.4                               Section 3.1 is hereby deleted and replaced in
its entirety by the following:

 

“3.1 Technology Transfer to Regulus. At each meeting of the Collaboration
Working Group the representatives will discuss new Know-How and Patent Rights of
Isis and Alnylam that are included in such Licensor’s Licensed Patents and
Licensed Know-How hereunder at the level of detail necessary to enable Regulus
to effectively practice such Patent Rights and Know-How.”

 

2.5                               Section 9.2 of the Amended License Agreement
is hereby amended by adding the following Section 9.2(c):

 

“(c)                            GalNac Process Technology.  Notwithstanding
anything in this Agreement to the contrary, (i) Alnylam has the sole right in
its sole discretion, to file, prosecute, maintain, defend and enforce (including
but not limited to, initiating a legal action against a Third Party with respect
to the infringement of) any GalNac Process Technology Patent Rights,
(ii) neither Regulus nor any Commercialization Party other than Alnylam shall
have any rights under this Article 9 with respect to any Patent Rights or
Know-How within the GalNac Process Technology, and (iii) Regulus will provide
Alnylam, sufficiently in advance for Alnylam to comment, with copies of all
patent applications and other material submissions and correspondence with, to
or from any patent counsel or patent authorities pertaining to any Regulus IP
that is an improvement to GalNac Process Technology, and Regulus will give due
consideration to the comments of Alnylam, but will in good faith determine
whether or not to incorporate such comments.”

 

2.6                               Exhibit 1 to the Amended License Agreement is
hereby amended by adding the following Defined Terms:

 

“Alnylam Conjugate Technology” means Alnylam’s Licensed IP that relates to
GalNAc conjugate technology, other than GalNac Process Technology.

 

“GalNac Process Technology” means the (i) Know-How and (ii) Patent Rights, in
each case that are Controlled by Alnylam as of the Effective Date, listed on
Exhibit 3, which are comprised of manufacturing technology and other
technology.  No more than once per calendar year Regulus may request that this
definition be expanded to include any improvements to such Know-How and Patent
Rights listed on Exhibit 3.  Alnylam agrees to consider such a request in good
faith, but shall not be obligated to expand the definition of GalNac Process
Technology to include such improvements.”

 

2.7                               Section 1.51 of Exhibit 1 of the Amended
License Agreement shall be deleted and replaced in its entirety by the
following:

 

“Licensed Know-How” means, with respect to a Licensor, all Know-How Controlled
by such Licensor on the Effective Date or during the term of this Agreement
(except as otherwise expressly provided herein) that relates to (a) miRNA
Compounds or miRNA Therapeutics in general, (b) specific miRNA Compounds or
miRNA Therapeutics, (c)

 

4

--------------------------------------------------------------------------------


 

chemistry or delivery of miRNA Compounds or miRNA Therapeutics,
(d) mechanism(s) of action by which a miRNA Antagonist directly prevents the
production of a specific miRNA, or (e) methods of treating an Indication by
modulating one or more miRNAs; provided, however, that in each case, (i) for any
such Know-How that include financial or other obligations to a Third Party, the
provisions of Section 2.4 will govern whether such Know-How will be included as
Licensed Know-How and (ii) Licensed Know How does not include manufacturing
technology (including but not limited to analytical methods), other than, in the
case of Alnylam as Licensor, Know-How (to the extent related to manufacturing
technology) included in the GalNac Process Technology.”

 

2.8                               Section 1.52 of Exhibit 1 of the Amended
License Agreement shall be deleted and replaced in its entirety by the
following:

 

“Licensed Patent Rights” means, with respect to a Licensor, (A) all Patent
Rights Controlled by such Licensor on the Effective Date and listed on Schedule
2.2(A), and (B) all Patent Rights Controlled by such Licensor during the term of
this Agreement (except as otherwise expressly provided herein) that claim
(a) miRNA Compounds or miRNA Therapeutics in general, (b) specific miRNA
Compounds or miRNA Therapeutics, (c) chemistry or delivery of miRNA Compounds or
miRNA Therapeutics, (d) mechanism(s) of action by which a miRNA Antagonist
directly prevents the production of the specific miRNA, or (e) methods of
treating an Indication by modulating one or more miRNAs; provided, however, that
in each case, (i) for any such Patent Rights that include financial or other
obligations to a Third Party, the provisions of Section 2.4 will govern whether
such Patent Right will be included as a Licensed Patent Right and (ii) Licensed
Patent Rights do not include manufacturing technology (including but not limited
to analytical methods), other than, in the case of Alnylam as Licensor, Patent
Rights (to the extent claiming manufacturing technology) included in the GalNac
Process Technology.”

 

2.9                               The Amended License Agreement is hereby
amended by including as Exhibit 3 to the Amended License Agreement, the
Exhibit 3 (AlnylamGalNac Process Technology) attached hereto.

 

2.10                        Concurrent with the Effective Date of this
Amendment, and pursuant to Section 2.5(d)(i) above, Alnylam consents to a grant
of a sublicense of Regulus’ rights to Alnylam Conjugate Technology and Alnylam
GalNac Process Technology under Section 2.2(a), [***]  for the sole purpose of
manufacturing its [***] miRNA Therapeutic (or component thereof) on behalf of
Regulus or its Affiliate.

 

3.                                      MISCELLANEOUS

 

3.1                               Other Terms. All other terms and conditions of
the Amended License Agreement shall remain in full force and effect.

 

3.2                               Counterparts. This Agreement may be executed
in any number of counterparts, each of which will be deemed all original, and
all of which together will constitute one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

[Remainder of Page Intentionally Left Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereby execute this Amendment Number Three to
the Amended and Restated License and Collaboration Agreement as of the date
first written above.

 

 

ALNYLAM PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Lawrence Reid, Ph.D.

 

Name: Lawrence Reid, Ph.D.

 

Title: Chief Business Officer

 

 

 

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ B. Lynne Parshall

 

Name: B. Lynne Parshall

 

Title: Chief Operating Officer

 

 

 

 

 

REGULUS THERAPEUTICS INC.

 

 

 

 

 

By:

/s/ Kleanthis G. Xanthopoulos

 

Name: Kleanthis G. Xanthopoulos, Ph.D.

 

Title: President and CEO

 

 

7

--------------------------------------------------------------------------------


 

Exhibit 3

 

[***]

 

8

--------------------------------------------------------------------------------